internal_revenue_service number release date index number --------------------------------------------- ----------------------------------------------------- ---------------------------- -------------------------------- re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-128287-07 date december legend decedent spouse trust a_trust b_trust c bank date date attorney attorney dear ----------------- ---------------------------------------------- --------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------------ ------------------------------------- ------------------- ------------------------ ------------------- -------------------------- this is in response to your authorized representative's submission dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations i to sever trust a into two trusts a gst exempt trust and a gst non-exempt trust under sec_26_2654-1 of the generation-skipping_transfer_tax regulations ii to make a reverse qualified_terminable_interest_property qtip_election for the gst exempt trust under sec_2652 of the internal_revenue_code and iii to allocate decedent’s gst_exemption to trust c and the gst exempt trust pursuant to sec_2642 on date decedent died testate survived by spouse pursuant to paragraph a of decedent’s will the rest and residue of decedent’s estate is to be held in trust for the benefit of spouse paragraph c provides that the executor is plr-128287-07 authorized to make any elections provided for in the internal_revenue_code including sec_2056 as amended in order to take advantage of any federal estate_tax_marital_deduction in effect upon decedent’s death bank is the representative of decedent’s estate and the trustee of the trusts created under decedent’s will spouse retained attorney for assistance with various aspects of administration of decedent’s estate and to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return pursuant to decedent’s will three trusts were created from the residue of his estate_trust a and trust b marital trusts intended to be qtip trusts within the meaning of sec_2056 and trust c each trust has gst potential the executor made a reverse_qtip_election under sec_2652 for trust a and allocated all of decedent’s gst_exemption to trust a upon the advice of attorney it is represented attorney misconstrued decedent’s will regarding the gst potential of trust c spouse died on date attorney was engaged by spouse’s estate to prepare and file spouse’s form_706 the errors on decedent’s form_706 were discovered by attorney during the preparation of spouse’s form_706 sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution taxable_termination and direct_skip under sec_2631 for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption amount that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that an individual's gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such return is required to be filed under sec_26_2632-1 an allocation of a decedent's available gst_exemption by the executor of the decedent's_estate is made on form_706 filed on or before the date prescribed for filing the return by sec_6075 including any extensions granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides generally that if property is transferred as a result of the death of the transferor the value of the property for purposes of determining the inclusion_ratio under sec_2642 shall be the value of the property as finally determined for estate_tax purposes plr-128287-07 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute notice_2001_50 2001_34_irb_189 provides in part that under sec_2642 the time for allocating the gst_exemption to transfers at death is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based upon the facts submitted and the representations made the request for an extension of time to allocate decedent’s gst_exemption to trust c and the gst exempt trust is denied all of decedent’s gst_exemption was affirmatively allocated at his death to trust a sec_2631 provides that allocations of gst_exemption are plr-128287-07 irrevocable once made since your request is denied with respect to allocating decedent’s gst_exemption rulings on requests to sever trust a into two trusts and to make a reverse_qtip_election with respect to one of the severed trusts are not necessary the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this the code provides that it may not be used or cited as precedent letter is being sent to your authorized representatives sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
